963 F.2d 374
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry Lee WORD, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-5030.
United States Court of Appeals, Sixth Circuit.
May 19, 1992.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Jerry Lee Word appeals the district court's order dismissing his motion to vacate sentence.  28 U.S.C. § 2255.   Word was convicted of forty-five counts of violating drug laws by selling prescriptions of controlled substances.   He received a twenty-five year sentence.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In his motion to vacate, Word claimed that the government improperly suppressed evidence concerning whether John Moore acted as an informant and testified before a grand jury in 1984.   He further alleged that he received ineffective assistance of counsel in preparing his first motion to vacate sentence.   The district court denied relief as these grounds had already been addressed in Word's previous motions.   See Sanders v. United States, 373 U.S. 1, 15 (1963);   Lonberger v. Marshall, 808 F.2d 1169, 1173 (6th Cir.), cert. denied, 481 U.S. 1055 (1987).


3
Word presents the same arguments on appeal.


4
Upon consideration, for the reasons stated in the district court's December 13, 1991, order, we affirm the dismissal of the motion.   Rule 9(b)(3), Rules of the Sixth Circuit.